Citation Nr: 9916729	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to November 13, 1989, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to March 
1966

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

On review of the record it is apparent that the claim of 
entitlement to an earlier effective date for a grant of a 100 
percent rating for PTSD actually involves the as yet 
unadjudicated but inextricably intertwined question as to 
whether the appellant filed a timely appeal to the January 
1992 decision which assigned an effective date of November 
13, 1989, for the initial grant of entitlement to service 
connection for PTSD.  In this regard, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
held in Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997), 
that a "veteran's overall claim, or case, for benefits is 
comprised of separate issues, and . . (the) Court of Veterans 
Appeals has jurisdiction to consider an appeal concerning one 
or more of those issues, provided a[n] NOD has been filed 
after the effective date of the [VJRA] with regard to the 
particular issue."  Id. at 1032 (emphasis added).  See also, 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
Accordingly, as the assignment of an earlier effective date 
for an increased rating is dependent upon the effective date 
assigned for the grant of service connection, this issue is 
inextricably intertwined with that certified for appeal.  
Hence, this issue must initially be adjudicated by the RO 
prior to any appellate consideration by the Board.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Therefore, this case is REMANDED for the following action:

The RO should adjudicate de novo the 
question whether the veteran filed a 
timely appeal to the January 1992 rating 
decision which assigned an effective date 
of November 13, 1989 for the original 
award of service connection for PTSD.  

The purpose of this REMAND is to ensure due process.  By this 
REMAND the Board intimates no opinion, legal or factual, as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


